Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2008/0290756 A1).
Regarding claims 1 and 16, Huang discloses a capacitive micromachined ultrasonic transducer (CMUT) comprising:
a substrate [col. 2:5-15 cMUT #10 of fig. 1 is built on a substrate #11] comprising a bottom electrode [0020 A conductive substrate such as a silicon wafer may serve as the bottom electrode];
a top electrode provided over the substrate to be spaced apart from the substrate [fig. 5 #520 top electrode; 0010 cMUT cell has a parallel plate capacitor consisting of a rigid bottom electrode 12 and a top electrode 14 residing on or within a flexible membrane 16];
a supporter made of an insulating material [0011 for proper operation, electrical insulation between the two electrodes 12 and 14 is needed. One basic form of such insulation is provided by the anchor 18] and coupled between the substrate and an edge of the top electrode to support and fix the edge of the top electrode [fig. 1 shows #18 anchor at edge of CMUT cell] and to define a gap between the substrate and the edge of the top electrode [fig. 5 shows Hgap between bottom electrode #510 and top electrode #520]; and
a plurality of nanoposts having both ends coupled and fixed to the substrate and the top electrode in the gap [fig. 5 shows #530 insulating support portion between bottom electrode #510 and top electrode #520], and being compressible and stretchable in a longitudinal direction to at least vertically move the top electrode when power is applied to the top electrode [abstract embedded springs; 0095 sidewall anchor 1503 is part of the middle spring layer 1520; fig. 15 shows close up view of anchor post #1503 and spring layer #1520; 0010 During transmission an AC signal is applied to the transducer. The alternating electrostatic force between the top electrode and the bottom electrode actuates the membrane 16 in order to deliver acoustic energy into the medium (not shown) surrounding the cMUT 10.].
(claim 16: an insulating first substrate; a conductive second substrate provided on the first substrate [claim 19 wherein the first conductive layer is placed above a nonconductive substrate] [0095  The substrate of 1501 may be made of either a nonconductive material or a conductive material such as silicon or polysilicon.; 0072 the bottom electrode 410 may comprise multiple conductive layers or a conductive layer on a dielectric substrate.], comprising a plurality of through holes, and functioning as a bottom electrode [0124 In this step, vias may be etched to access the bottom electrode if needed (not shown).]; a top electrode provided over the second substrate to be spaced above and apart from the second substrate [0010 cMUT cell has a parallel plate capacitor consisting of a rigid bottom electrode 12 and a top electrode 14]; a supporter made of an insulating material and extending on the first substrate over the second substrate to define a gap between the first substrate and the top electrode and to support and fix an edge of the top electrode [0011 insulation provided by the #18 anchor; fig. 1 shows #18 anchor at edge of CMUT cell])

    PNG
    media_image1.png
    169
    294
    media_image1.png
    Greyscale

Regarding claim 2, Huang also teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises a lower reinforcement having a larger cross-sectional area compared to a body at a lower part of the nanopost in contact with the substrate, to increase coupling force to the substrate [#540 bottom T or H style part of post is wider than center of post #530].
Regarding claim 3, Huang also teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises an upper reinforcement having a larger cross-sectional area compared to a body at an upper part of the nanopost in contact with the top electrode, to increase coupling force to the top electrode [#550 top is wider than #530].
Regarding claim 4, Huang also teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises: a body having a nano-diameter and extending in a longitudinal direction between the substrate and the top electrode [#530 is narrow in middle of cavity]; an upper reinforcement having a larger cross-sectional area compared to the body at an upper part of the nanopost in contact with the top electrode, to increase coupling force to the top electrode [#550 top is wider than middle column]; and a lower reinforcement having a larger cross-sectional area compared to the body at a lower part of the nanopost in contact with the substrate, to increase coupling force to the substrate [#540 is wider at bottom of column].
Regarding claim 8, Huang also teaches the CMUT of claim 1, wherein the plurality of nanoposts have a plurality of diameters, and wherein a diameter of at least one first nanopost provided at a center portion of the top electrode is greater than the diameter of at least one second nanopost provided at an edge portion of the top electrode [fig. 25.3 shows wide #2532 post and narrow post #2534 on either side].
Regarding claim 10, Huang also teaches the CMUT of claim 1, further comprising a protrusion provided on the substrate to be spaced apart from the top electrode and to surround and be spaced apart from lower parts of the plurality of nanoposts, wherein the substrate is made of a conductive material to function as a bottom electrode, and wherein the protrusion and the plurality of nanoposts are formed by etching the substrate [0020 A conductive substrate such as a silicon wafer may serve as the bottom electrode. The second conductive layer may have a resilient membrane supported by the insulating support.].
Regarding claim 11, Huang also teaches the CMUT of claim 1, further comprising a bottom plate provided on the substrate in the gap to be spaced apart from the top electrode and to surround and be spaced apart from at least lower parts of the plurality of nanoposts, wherein the substrate is made of an insulating material, and wherein the bottom plate is made of a conductive material to function as a bottom electrode [0020 A conductive substrate such as a silicon wafer may serve as the bottom electrode. The second conductive layer may have a resilient membrane supported by the insulating support.].
Regarding claims 12 and 17, Huang also teaches the CMUT of claim 11, wherein the top electrode comprises a nanoplate coupled to the supporter and the plurality of nanoposts, and wherein the CMUT further comprises a top plate reinforcement on the nanoplate [fig. 8 and 0081 describes that membrane layer #819 also carries a top electrode layer #820].
Regarding claim 15, Huang also teaches the CMUT of claim 1, wherein the substrate comprises a semiconductor wafer and an integrated chip (IC) provided on the semiconductor wafer, and wherein the plurality of nanoposts are monolithically formed on the substrate by using a semiconductor process [0172 (ESMUT cMUT with embedded springs) … may be made of any material…any other semiconductor material].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0290756 A1) as applied to claim 4 above, and further in view of Kazuhiro (JP 2006119001 A).
Regarding claim 5, Huang teaches an insulating support [fig. 5 shows #530 insulating support portion between bottom electrode #510 and top electrode #520] … but does not explicitly teach … and yet Kazuhiro teaches the CMUT of claim 4, wherein a cross-sectional area of the upper reinforcement is gradually increased in a direction from the body toward the top electrode, and wherein a cross-sectional area of the lower reinforcement is gradually increased in a direction from the body toward the substrate [fig. 2 #122 shows pillars that are slender in the middle and wider at top and bottom; 0052 elastic bodies 141-1 and 141-2 are formed by the insulating layer #122; 0055 an insulating layer 122 sandwiched between an upper silicon layer 150-1 and a lower silicon layer 150-2 is used. The insulating layer 122 is formed of, for example, a silicon oxide film (SiO2). Here, the lower silicon layer 150-2 corresponds to the first substrate 100 in the first embodiment. Hereinafter, the first substrate 100 will be described. The SOI substrate 150 forms a vibrator and a supporting elastic body (for example, a spring).].
It would have been obvious to replace the insulating support with corners as taught by Huang, with the gradually increasing/decreasing insulating layer/spring as taught by Kazuhiro so that the spring constant may be changed by manipulating the spring geometry (Kazuhiro) [0044-0045].

    PNG
    media_image2.png
    627
    368
    media_image2.png
    Greyscale

Regarding claim 6, Huang as modified by Kazuhiro teaches the CMUT of claim 1, wherein each of the plurality of nanoposts comprises a multilayer structure of a plurality of different monocrystalline materials [0055 insulating layer #122 sandwiched between an upper silicon layer and a lower silicon layer] to adjust a ratio of stretchability and compressibility of the nanopost [0056 silicon layer…desired film thickness; 0043 damping can be controlled by increasing the width of the spring and decreasing the length of the spring from the fixed point.].
Regarding claim 7, Huang as modified by Kazuhiro teaches the CMUT of claim 6, wherein the plurality of monocrystalline materials at least comprise a piezoelectric material capable of vibrating when an electrical signal is received [0052; 0055 elastic body acting as spring; 0059 insulating films formed of silicon oxide (SiO2), silicon nitride (SiN) or the like; ].

Claims 9, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2008/0290756 A1) as applied to claim 1 above, and further in view of Zhao (US 20170136495 A1).
Regarding claim 9, Huang does not explicitly teach … and yet Zhao teaches the CMUT of claim 1, wherein a density of the plurality of nanoposts is greater at a center portion compared to an edge portion of the top electrode [0069 Beside the shape variations, the cell density of each sub-element or region within a sub-element may change from the center 226 to the edges 228 and 230. For example, the cell density may decrease monotonically from the center 226 to the edges 228 and 230 to generate a desired apodization profile in the elevation dimension].
It would have been obvious to manipulate the density of the nanoposts present in Huang, in the manner taught by Zhao of having more density in the center so that apodization may be performed (i.e., reduction of undesired sidelobes) (Zhao) [0069].
Regarding claims 13 and 18, Huang teaches the CMUT of claim 12, wherein the top plate reinforcement comprises a plurality of recesses or holes alternating with the plurality of nanoposts [fig. 8 and 0081 describes that membrane layer #819 also carries a top electrode layer #820]. Huang does not explicitly teach … and yet Zhao teaches springs wherein when power is applied between the nanoplate and the bottom plate, on the whole, the nanoplate operates at a first frequency by the plurality of nanoposts and parts of the nanoplate under the plurality of recesses or holes operate at a second frequency [0054 first CMUT cell 902 may correspond to a CMUT cell having a higher resonant frequency and a second CMUT cell 904 may correspond to a CMUT cell having a lower resonant frequency than the first CMUT cell 902; 0057 many pattern configurations that may be used to attain various levels of flexibility and or mass of the membrane 906 over the first cavity 810 and the second cavity 812].
It would have been known to a person of ordinary skill in the art, that the multiple layers as taught by Huang, would result in a change of a mass by patterning as taught by Zhao so that different transducer cells may be designed to operate at difference frequencies.
Regarding claim 14, Huang as modified by Zhao teaches the CMUT of claim 13, wherein the first frequency and the second frequency are different [0054].

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. (see below).
Claim Rejections under 35 U.S.C. $ 102 
Claims 1-4, 8, 10-12, and 15-17 stand rejected under 35 U.S.C. § 102(a)(2) as allegedly unpatentable over U.S. Patent Publication No. 2008/0290756 to Huang et al. (hereinafter, "Huang"). 
To render a claim unpatentable under 35 U.S.C. § 102, at a minimum, each and every element of the claim must be disclosed in the cited art. Applicant respectfully submits that Huang alone fails to teach or fairly suggest each and every element of independent claim 1. 
As an initial matter, an embodiment of the claimed invention provides a capacitive micromachined ultrasonic transducer (CMUT) capable of increasing transmission/reception sensitivity by increasing the average displacement. The capacitive micromachined ultrasonic transducer includes a substrate 105, an electrode 110, a supporter 115, and a plurality of nanoposts 120 that is compressible and stretchable in a longitudinal direction. (See FIG. 1 of the present application, reproduced below for convenience).  [FIG. 1 of the present application ]
Referring now to FIG. 3 of the present application, when power 50 is applied between the top electrode 110 and the substrate 105, the nanoposts 120 are compressed and stretched to vibrate by the electrostatic force due to capacitive coupling between the two and thus ultrasonic waves are transmitted. In this case, the top electrode 110 is vertically movable together with the nanoposts 120, so an average displacement can be significantly increased compared to existing technology.  FIG. 3 of the present application is reproduced below for convenience.  [FIG. 3 of the present application]
Turning now to Huang, the Office Action fails to show that Huang discloses each and every element of claim 1 of the present application. 
First, the Office Action failed to mention which component of Huang corresponds to a supporter made of an insulating material of the claimed invention. 
The Office Action only stated that there is a gap Hgap between the bottom electrode 510 and top electrode 520 of Huang. 
The Examiner essentially admitted to be confused by making the previous rejection under 35 U.S.C 112 regarding the presence and structural position of a bottom electrode which is required to be present for a capacitive transducer. Now that the independent claims have been amended and the same rejection withdrawn, the prior art rejection has also been updated while still applying Huang.

Furthermore, although the Office Action alleged that a plurality of nanoposts of the claimed invention corresponds to the insulating support portion 530 of Huang, it is further stated that the feature of the plurality of nanoposts being compressible and stretchable corresponds to the middle spring layer of Huang. 
It is not clear whether Huang's insulating support portion is compressible and stretchable like the nanoposts of the claimed invention. To correct this deficiency, the Office Action cites the middle spring layer 1520, which is a separate component from the insulating support portion 530, and states that the insulating support portion and the middle spring layer together correspond to the nanoposts of the claimed invention. That is, the Office Action failed to clearly show whether it is the insulating support portion or the middle spring laver that corresponds to the nanoposts of the claimed invention.  [FIGS. 5 and 15 of Huang] 
With respect to the insulation extension, Huang discloses that, "According to one aspect of the present invention, the insulation extension is incorporated in a micro- electro-mechanical transducer having embedded springs. The transducer comprises: (1) a substrate; (2) a middle spring laver placed over the substrate, the substrate and the middle spring laver defining a cavity therebetween, the cavity being bordered by a sidewall, wherein the middle spring layer extends from the sidewall to cover the cavity;  (3) an insulating connector on the middle spring layer; (4) a top plate placed over the insulating connector, which separates the top plate from the middle spring layer to define a transducing gap below the top plate; and (5) an insulation extension extending beyond the transducing gap." (Paragraph 21; emphasis added). 
The Examiner disagrees because [0095] states that the sidewall anchor 1503 may be part of the middle spring layer 1520. Additionally fig. 15 shows a close up view of anchor post #1503 and spring layer #1520.

Consequently, Huang alone fails to disclose each and every element of amended independent claim 1. As such, independent claim 1 patentably defines over Huang taken alone. Independent claim 16 has been similarly amended and is allowable over Huang alone for at least the same reasons. 
Moreover, since the dependent claims depend, either directly or indirectly, from Applicant's amended independent claims 1 and 16, Applicant respectfully submits that all of the dependent claims are allowable over Huang taken alone as well, notwithstanding their independent recitation of patentable features. Therefore, Applicant respectfully requests that these rejections be withdrawn. 
Claim Rejections under 35 U.S.C. $ 103 
Claims 5-7 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Huang in view of Kazuhiro et al. (JP2006-119001) (hereinafter, "Kazuhiro"). Claims 9, 13-14, and 18 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Huang in view of U.S. Patent Publication No. 2017/0136495 to Zhao et al. (hereinafter, "Zhao"). 
To render a claim unpatentable under 35 U.S.C. § 103, at a minimum, each and every element of the claim must be disclosed in the cited art. 
Huang alone fails to teach or suggest each and every element of the claims as discussed previously herein. Kazuhiro and Zhao do not cure these defects. 
Kazuhiro generally discloses an angular velocity detection device having a micro electromechanical system (MEMS). (See, e.g., Abstract). In Kazuhiro, a vibrator 101- 1/101-2 is positioned between a first substrate 100 and a second substrate 200 (FIGS. 1 and 5). Observe that electrodes 108-1/108-2 are positioned within the same gap as the vibrator 101-1/101-2. 
Zhao is similarly deficient (cf, e.g., Zhao FIGS. 2 and 8 to Applicant's FIGS. 1 and 2). 
Consequently, Huang, Kazuhiro, and Zhao, alone or in any combination, fail to disclose each and every element of amended independent claim 1. As such, independent claim 1 patentably defines over the cited art. Independent claim 16 has been similarly amended and is allowable over the art of record for at least the same reasons.
The Examiner is not sure what is being argued here, but notes that an argument pertaining to observing electrodes 108-1/108-2 may be relevant.

Moreover, since the dependent claims depend, either directly or indirectly, from Applicant's amended independent claims 1 and 16, Applicant respectfully submits that all of the dependent claims are allowable over the art of record as well, notwithstanding their independent recitation of patentable features. Therefore, Applicant respectfully requests that these rejections be withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645